               Case 1:20-cv-00897-BAM Document 4 Filed 07/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11       MAYRA MARGARITA HERNANDEZ,                             Case No. 1:20-cv-00897-BAM

12                     Plaintiff,                               ORDER REQUIRING PLAINTIFF TO FILE
                                                                LONG FORM APPLICATION TO
13            v.                                                PROCEED IN FORMA PAUPERIS

14       COMMISSIONER OF SOCIAL SECURITY,                       (Doc. No. 2)

15                     Defendant.                               THIRTY (30) DAY DEADLINE

16

17          On June 26, 2020, Plaintiff Mayra Margarita Hernandez (“Plaintiff”), proceeding through
                                               1
18 counsel, filed the complaint in this action. (Doc. No. 1.) Plaintiff did not pay the filing fee

19 and instead filed an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
20 (Doc. No. 2). However, Plaintiff’s application demonstrates that she may be receiving income

21 well above the poverty threshold, and the information is insufficient for the Court to determine

22 if she is entitled to proceed without prepayment of fees in this action.

23          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

24 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is

25 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in

26 full.
27
     1
            Pursuant to General Order Number 615, this action is currently stayed pending further order of the Court.
28 (Doc. No. 3.)

                                                            1
             Case 1:20-cv-00897-BAM Document 4 Filed 07/01/20 Page 2 of 2


 1          Based upon the foregoing, it is HEREBY ORDERED that:

 2          1.    The Clerk of the Court is directed to forward an Application to Proceed in District

 3 Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

 4          2     Within thirty (30) days of the date of this order, Plaintiff shall either (1) pay the

 5 $400.00 filing fee for this action, or (2) complete and file the enclosed Application to Proceed in

 6 District Court Without Prepaying Fees or Costs (Long Form) – AO 239; and

 7          3.    If Plaintiff fails to comply with this order, this action shall be dismissed.

 8
     IT IS SO ORDERED.
 9

10     Dated:    July 1, 2020                                /s/ Barbara    A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     2
